SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-13011 TNR TECHNICAL, INC. (Exact name of Registrant as specified in its charter) New York 11-2565202 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification No.) 301 Central Park Drive Sanford, Florida 32771 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(407) 321-3011 None (Former name, former address and former fiscal year if changedsince last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x .No . Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX 307,795 Common Shares, $.02 par value were issued and outstanding at November 14, 2007. TNR TECHNICAL, INC. Index PART 1.FINANCIAL INFORMATION Page Number Item 1. Financial Statements Balance Sheets as of September 30, 2007 (Unaudited) and and June 30, 2007 3 Statements of Income for the Three Months Ended September 30, 2007 and September 30, 2006 (Unaudited) 4 Statements of Cash Flows for the Three months ended September 30, 2007 and September 30, 2006 (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Controls and Procedures 13 PART II.OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 15 2 Item 1.Financial Statements TNR TECHNICAL, INC. Balance Sheets (Unaudited) Assets September 30, 2007 June 30, 2007 Current assets: Cash and cash equivalents $ 787,614 $ 694,019 Investments 3,665,053 3,592,646 Accounts receivable - trade, less allowance for doubtful accounts of $12,341 and $12,275 754,819 806,050 Inventories, net 1,412,858 1,307,191 Prepaid expenses and other current assets 65,288 101,345 Income taxes receivable 294,624 403,500 Deferred income taxes 67,000 70,000 Total current assets 7,047,256 6,974,751 Property and equipment, at cost, net of accumulated Depreciation and amortization. 87,949 92,776 Long term deferred tax assets 5,000 - Deposits 17,310 16,360 Total assets $ 7,157,515 $ 7,083,887 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 388,023 $ 367,090 Accrued expenses 202,608 356,802 Total current liabilities 590,631 723,892 Deferred tax liability - 13,000 Total liabilities 590,631 736,892 Shareholders’ equity: Common stock - $.02 par value, authorized 500,000 shares; issued and outstanding 307,795 shares 7,207 7,207 Additional paid-in capital 3,405,001 3,405,001 Retained earnings 3,558,501 3,338,612 Treasury stock, at cost 52,536 shares (403,825 ) (403,825 ) Total shareholders’ equity 6,566,884 6,346,995 $ 7,157,515 $ 7,083,887 See accompanying notes to financial statements 3 TNR TECHNICAL, INC. Statements of Income For the three months ended September 30, (Unaudited) (Unaudited) 2007 2006 Revenue: Net sales $ 2,364,176 $ 2,482,947 Cost of goods sold 1,565,413 1,691,915 Gross margin 798,763 791,032 Selling, general and administrative 523,520 440,977 Operating income 275,243 350,055 Other income: Interest income 23,779 13,614 Unrealized gains, net 14,867 83,954 Total other income 38,646 97,568 Income before income taxes 313,889 447,623 Provision for income taxes 94,000 173,000 Net income $ 219,889 $ 274,623 Basic earnings per share $ 0.71 $ 1.06 Diluted earnings per share $ 0.71 $ .91 Weighted average number of shares outstanding - basic 307,795 259,795 Weighted average number of shares outstanding - diluted 311,485 300,595 See accompanying notes to financial statements. 4 TNR TECHNICAL, INC. Statements of Cash FlowsFor the three months ended September 30 , (Unaudited) (Unaudited) 2007 2006 Cash flows from operating activities: Net income $ 219,889 $ 274,623 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Deferred income taxes (15,000 ) 9,000 Depreciation and amortization 8,457 10,372 Provision for doubtful accounts 66 2,100 Unrealized (gain) loss on investments 970 (44,575 ) Gain on disposition of fixed assets - (6,791 ) Changes in operating assets and liabilities: Accounts receivable 51,165 79,850 Purchase of investments and accrued interest (73,377 ) (638,122 ) Inventories (105,667 ) (102,686 ) Prepaid expenses and other assets 36,057 11,298 Accounts payable and accrued expenses (133,261 ) 74,137 Deposits (950 ) - Income taxes receivable/payable 108,876 (72,000 ) Net cash provided by (used in) operating activities 97,225 (402,794 ) Cash from investing activities: Purchase of property and equipment (3,630 ) (3,554 ) Proceeds from disposition of property and equipment - 24,000 Net cash provided by (used in) investing activities (3,630 ) 20,446 Increase (decrease) n cash and cash equivalents 93,595 (382,348 ) Cash and cash equivalents – beginning of period 694,019 522,151 Cash and cash equivalents – end of period $ 787,614 139,803 See accompanying notes to financial statements. 5 TNR TECHNICAL, INC. Notes to Financial Statements (1) Presentation of Unaudited Financial Statements The unaudited financial statements have been prepared in accordance with rules of the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a fair presentation of financial position, results of operations and cash flows, in conformity with generally accepted accounting principles.The information furnished, in the opinion of management, reflects all adjustments (consisting only of normal recurring accruals) necessary to present fairly the financial position as of and for the dates and periods presented herein. These unaudited financial statements should be read in conjunction with the Company’s audited financial statements and the notes thereto included in the Company’s latest Annual Report on Form 10-KSB for the year ended June 30, 2007 filed with the Securities and Exchange Commission (“SEC”).The results of operations for the three months ended September 30, 2007 are not necessarily indicative of results which may be expected for any other interim period, or for the year as a whole. (2) Inventories Inventories consist of the following: September 30, 2007 (Unaudited) June 30, 2007 Finished goods/work-in-progress $ 42,386 $ 38,763 Purchased product and materials 1,377,862 1,275,860 Inventory reserve $ (7,390 ) $ (7,432 ) $ 1,412,858 $ 1,307,191 (3) Income Taxes The income tax provision for the three months ending September 30, 2007 and September 30, 2006 consists of the following: September 30, 2007 September 30, 2006 Current tax Expense Federal $ 90,000 $ 132,000 State 19,000 31,000 109,000 163,000 Deferred Tax (Benefit) Federal (12,000 ) 8,000 State (3,000 ) 2,000 (15,000 ) 10,000 Total Income Tax Expense $ 94,000 $ 173,000 6 The tax effects of temporary differences that give rise to significant portions of the deferred tax assets and liabilities at September 30, 2007 and June 30, 2007 are: Deferred tax assets: September 30, 2007 June 30, 2007 Inventories $ 46,000 $ 52,000 Allowance for doubtful accounts 5,000 5,000 Unrealized gains on investments 1,000 1,000 Stock options 14,000 14,000 Accrued Paid Time Off 16,000 12,000 82,000 $ 84,000 Deferred tax liabilities: Depreciation (10,000 ) (27,000 ) Net deferred tax assets $ 72,000 $ 57,000 Deferred tax assets are presented in the accompanying balance sheets as follows: Current deferred tax asset 67,000 70,000 Noncurrent deferred tax asset 5,000 - Noncurrent deferred tax liability - (13,000 ) $ 72,000 $ 57,000 (4) Newly Adopted Accounting Pronouncement The Company adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), on July 1, 2007. The Company has not recognized a liability as a result of the implementation of FIN 48. A reconciliation of the beginning and ending amount of unrecognized tax benefits has not been provided since there is no unrecognized benefit as of the date of adoption. The Company has not recognized interest expense or penalties as a result of the implementation of FIN 48. If there were an unrecognized tax benefit, the Company would recognize interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses. The Company files income tax returns in the U.S. federal jurisdiction, and various state jurisdictions. With few exceptions, the Company is no longer subject to U.S. federal, state or non-U.S. income tax examinations by tax authorities for years before 2003. (5) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No, 157, “Fair Value Measurement” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value, and expands disclosure about fair value measurements.SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company has not yet determined the impact of SFAS 157 on its financial position and results of operations. In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities," (“SFAS 159”). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. SFAS 159 is effective for fiscal years beginning after November 15, 2007, with early adoption permitted. Management is currently evaluating the effect, if any, the adoption of SFAS 159 will have on the Company’s financial statements, results of operations and cash flows. In June 2007, the FASB ratified EITF Issue No. 07-03, "Accounting for Nonrefundable Advance Payments for Goods and Services Received for Use in Future Research and Development Activities." EITF 07-03 requires companies to defer nonrefundable advance payments for goods and services and to expense that advance payment as the goods are delivered or services are rendered. If the company does not expect to have the goods delivered or services performed, the advance should be expensed. EITF 07-03 is effective for fiscal years beginning after December 15, 2007. The Company is currently evaluating the impact of adopting EITF 07-03 on its financial statements. 7 Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements The information contained in this Form 10-QSB is intended to update the information contained in the Company’s Annual Report on Form 10-KSB for the twelve months ended June 30, 2007 and such information presumes that readers have access to, and will have read the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and other information contained in such Form 10-KSB and other Company filings. This quarterly report on Form 10-QSB contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended and the Private Securities Litigation Reform Act of 1995 that are subject to risks and uncertainties. You should not place undue reliance upon those statements as they are subject to uncertainties and factors relating to our operations and business environment, all of which are difficult to predict and many of which are beyond our control. Forward-looking statements include statements regarding our plans, objectives, goals, strategies, future events, capital expenditures, future results, our competitive strengths, our business strategy, our industry trends and other statements regarding matters that are not historical facts. These statements often include words such as “may,” “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate” or similar expressions. These statements are based on assumptions that we have made in light of our industry experience as well as our perceptions of historical trends, current conditions, expected future developments and other factors we believe are appropriate under the circumstances. As you read and consider this report on Form 10-QSB, you should understand that these statements are not guarantees of performance or results. They involve risks, uncertainties and assumptions. Although we believe that these forward-looking statements are based on reasonable assumptions, you should be aware that many factors could affect our actual financial results or results of operations and could cause actual results to differ materially from those in the forward-looking statements. These factors include but are not limited to: (a) changes in levels of competition from current competitors and potential new competition; (b) costs of acquiring inventory; (c) credit risk associated with our customers; (d) our ability to successfully recover in the event of a disaster; (e) the extent to which we cannot control our fixed and variable costs; (f) fluctuations in the market price of the raw materials related to our goods;(g) general economic conditions in the markets in which we operate; and (h) the other uncertainties which are described under “Risk Factors” in Item 1 of our Form 10-KSB for the year ended June 30, 2007.The foregoing should not be construed as an exhaustive list of all factors that could cause actual results to differ materially from those expressed in forward-looking statements made by us.All forward-looking statements included in this document are made as of the date hereof, based on information available to the Company on the date thereof, and the Company assumes no obligation to update any forward-looking statements. Overview The Company designs, assembles and markets primary and secondary batteries to a variety of industrial markets.The Company is an authorized distributor for several major battery manufacturers, the products of which are distributed nationally by the Company.The Company's business is conducted principally at its two facilities in Sanford, Florida and Santa Ana, California. 8 Critical Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States. The preparation of financial statements requires management to make estimates and disclosures on the date of the financial statements. On an on-going basis, we evaluate our estimates including, but not limited to, those related to allowance for trade receivables, reserve on inventories, valuation of compensation expense on stock-based awards and valuation of deferred taxes. We use authoritative pronouncements, historical experience and other assumptions as the basis for making judgments. Actual results could differ from those estimates. We believe that the following criticalaccounting policies affect our more significant judgments and estimates in the preparation of our financial statements. Management has discussed the selection of critical accounting policies and estimates with our Board of Directors and the Board of Directors has reviewed our disclosure relating to critical accounting policies and estimates in this quarterly report on Form 10-QSB. · Allowance for Doubtful Accounts We are required to make judgments based on historical experience and future expectations, as to the realizability of our accounts receivable. We make these assessments based on the following factors: (a) historical experience, (b) customer concentrations, (c) customer credit worthiness, (d) current economic conditions, and (e) changes in customer payment terms. · Reserve on Inventories Inventories are stated at lower of cost (first-in, first-out), or market. Batteries typically come with a date code that indicates shelf life.If a battery has not been sold before this date, it can no longer be sold as “new” product and is written off but held in reserve for those customers who are willing to buy older product at a discount, without warranty. · Stock-Based Compensation Effective January 1, 2006, we account for stock-based compensation expense in accordance with SFAS No. 123(R), Share-Based Payment (SFAS No. 123R). SFAS No. 123R supersedes Accounting Principles Board Opinion No. 25, Accounting for Stock Issued to Employees (APB No. 25). Under SFAS No. 123R, stock-based compensation expense reflects the fair value of stock-based awards measured at the grant date, is recognized over the relevant service period, and is adjusted each period for anticipated forfeitures. We estimate the fair value of each stock-based award on the date of grant using the Black-Scholes option valuation model. The Black-Scholes option valuation model incorporates assumptions as to stock price volatility, the expected life of options, a risk-free interest rate and dividend yield. Many of these assumptions are highly subjective and require the exercise of management judgment. Our management must also apply judgment in developing an estimate of awards that may be forfeited. If our actual experience differs significantly from our estimates and we choose to employ different assumptions in the future, the stock-based compensation expense that we record in the future periods may differ materially from that recorded in the current period. 9 · Deferred Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date.In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will be realized.Management considers the projected future taxable income and tax planning strategies in making this assessment.The Company believes that future earnings in addition to the amount of the taxable differences, which will reverse in future periods, will be sufficient to offset recorded deferred tax assets and, accordingly, a valuation allowance is not considered necessary at September 30, 2007 and June 30, 2007. Results of Operations Net sales for the three months ended September 30, 2007 decreased $118,771 to $2,364,176 from sales for the three months ended September 30, 2006 as customers slow their purchasing in response to fluctuations in the price of batteries caused by extreme fluctuations in the price of nickel and the increased cost of lead, major components of battery manufacturing.Cost of goods sold decreased from $1,691,915 for the three months ended September 30, 2006 to $1,565,413 for the three months ended September 30, 2007 as a result of decreased sales.The Company’s gross margin increased from 31.9% for the three months ended September 30, 2006 to 33.8% for the three months ended September 30, 2007 as anticipated cost increases continued to be passed on to the customer.During the past three years, no customer accounted for more than 10% of revenues. Operating (selling, general and administrative) expenses increased $82,543 from $440,977 for the three months ended September 30, 2006 to $523,520 for the three months ended September 30, 2007 primarily as a result of increases in salaries and employee related expense ($28,000) and audit fees ($28,500).The remaining $26,000 increase is related to increases in other operating expenses, which include several upgrades and repairs to the corporate office premises that are periodic in nature and not part of the normal course of business. Operating expense when expressed as a percentage of sales increased from 17.8% for the three months ended September 30, 2006 to 22.1% for the three months ended September 30, 2007. 10 The Company did not charge its operations with any research and development costs during the first quarters ended September 30, 2007 and 2006.Interest and investment income decreased $58,922 as a result of fluctuations in the value of certain investments. Net income for the first quarter ended September 30, 2007 was $219,889 as compared to $274,623 for the first quarter ended September 30, 2006.Basic earnings per share were $0.71 and $1.06 in the first quarter of 2007 and 2006 respectively.Diluted earnings per share were $0.71 and $0.91 in the first quarter of 2007 and 2006 respectively. Recent Trends Competition in wholesale distribution of batteries is increasing as offshore and U.S. manufacturers sell directly to customers competing with distributors for the same market.Despite increased competition, new battery companies have entered the market offering lower prices, and selling directly to the end-user via web-based operations.In addition, Chinese manufacturers have bypassed the manufacturer distributor relationship, selling direct to the reseller and/or consumer small quantities at low prices.This, combined with the expansion of local battery franchises in cities throughout the USA, has increased the level of competition in the battery market. As a result, we are experiencing continued pressure on our sales and gross margins. Liquidity and Capital Resources Working capital amounted to $6,456,625 at September 30, 2007 as compared to $6,250,859 at June 30, 2007.Cash and investments amounted to $4,452,667 at September 30, 2007 as compared to $4,286,665 at June 30, 2007.Net cash provided by operating activities amounted to $97,225 for the three months ended September 30, 2007. During the three months ended September 30, 2007, cash flow provided by operating activities resulted primarily from the Company’s net income and the collection of accounts receivable.Net cash was used to purchase inventory and investments.In addition, product for which prepayments were made arrived from China resulting in decreases in prepaid expenses and increases in inventory levels. The reduction in income tax receivable reflects the recording of the current tax provision.Accounts payable and accrued expenses decreased primarily as a result of the payout of bonus accruals offset by an increase in the accrual for audit expense.Cash was used in investing activities to purchase property and equipment. 11 During the three months ended September 30, 2006, cash flow used in operating activities resulted primarily from the purchase of treasury securities and inventory.Cash was provided primarily by the Company’s net income and collection of accounts receivable.Inventory levels, increased in order to meet demand, resulted in increased accounts payable balances.Accrued expenses decreased primarily due to the payout of fiscal 2006 bonus accruals.Changes in income taxes payable and income taxes receivable reflect both the payment of tax obligations related to the previous fiscal year and the recording of the tax provision for the current quarter.Cash was used in investing activities to purchase equipment.Cash was received in investing activities from proceeds on the sale of property plant and equipment. During the past two years, the Company’s liquidity needs have been satisfied from internal sources including cash from operations and amounts available from the Company’s working capital.During fiscal 2008, management expects this trend to continue.There are no material commitments for capital expenditures or any long-term credit arrangements as of September 30, 2007. Contractual Obligations As of September 30, 2007, there have been no material changes to our contractual obligations disclosed in the Management’s Discussion and Analysis section of our Annual Report on Form 10-KSB for the year ended June 30, 2007. Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No, 157, “Fair Value Measurement” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value, and expands disclosure about fair value measurements.SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company has not yet determined the impact of SFAS 157 on its financial position and results of operations. In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities," (“SFAS 159”). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. SFAS 159 is effective for fiscal years beginning after November 15, 2007, with early adoption permitted. Management is currently evaluating the effect, if any, the adoption of SFAS 159 will have on the Company’s financial statements, results of operations and cash flows. In June 2007, the FASB ratified EITF Issue No. 07-03, "Accounting for Nonrefundable Advance Payments for Goods and Services Received for Use in Future Research and Development Activities." EITF 07-03 requires companies to defer nonrefundable advance payments for goods and services and to expense that advance payment as the goods are delivered or services are rendered. If the company does not expect to have the goods delivered or services performed, the advance should be expensed. EITF 07-03 is effective for fiscal years beginning after December 15, 2007. Management is currently evaluating the impact of adopting EITF 07-03 on it consolidated financial statements. Possible Ceasing of filing Reports under the Securities Exchange Act of 1934 The Company’s costs of being a reporting company, under the Securities Exchange Act of 1934 (the “Exchange Act”) were $124,863 for fiscal 2007, an increase of 53% over the comparable period of the prior fiscal year.For fiscal 2007, these costs were about 9% of earnings before income tax.Management of the Company is concerned about the substantial additional professional costs that it will incur as a reporting company, estimated in the range of $175,000 to $190,000 for fiscal 2008, and $160,000 to $200,000 in subsequent years under the Exchange Act, as well as the additional time burden that will be placed on its limited accounting and administrative personnel. In particular, Section 404 of the Sarbanes-Oxley Act of 2002, management’s assessment of the effectiveness of internal controls over financial reporting will require compliance by the Company for its fiscal year ended June 30, 2008 and the auditors’ assessment of the effectiveness of internal controls for its fiscal year ended June 30, 2009.The Board of Directors of the Company reserves the right to file a Form 15 to cease being a reporting company under the Exchange Act in the event that it determines that the Company qualifies to file said form and in the event that the Board determines that the costs of remaining a reporting company outweigh the benefits of same. A decision to cease reporting by next July 2008 may be made at any time and would result in the removal of our common stock from trading on the OTC Bulletin Board where it currently trades sporadically.If our common stock is removed from the OTC Bulletin Board, we would expect it to be available for quotation on the Pink sheets, but with a possible decrease in liquidity. 12 Item 3.Controls and Procedures The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Company's Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and that such information is accumulated and communicated to the Company's management, including its Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure based closely on the definition of “disclosure controls and procedures” in Rule 13a-15(e). In designing and evaluating the disclosure controls and procedures, management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. As required by SEC Rule 13a-15(b), the Company carried out an evaluation, under the supervision and with the participation of the Company's management, including the Company's Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Company's disclosure controls and procedures as of the end of the period covered by this Quarterly Report.Based on the foregoing, the Chief Executive Officer and Chief Financial Officer concluded that the Company's disclosure controls and procedures were effective at a reasonable assurance level. There have been no changes in the Company's internal control over financial reporting that occurred during the three month period covered by this Report that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 13 PART II - OTHER INFORMATION Item 1.Legal Proceedings: The Company may become party to various legal actions arising in the normal course of business.The Company is not currently a party to any pending legal proceedings. Item 2.Unregistered Sale of Equity Securities and Use of Proceeds: (a) During the quarter ended September 30, 2007, there were no issuances or sales of unregistered securities. (b)Not applicable. (c) During the quarter ended September 30, 2007, there were no stock repurchases. Item 3.Defaults Upon Senior Securities: Not Applicable. Item 4.
